UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________
                              )
CONFEDERATED TRIBES OF THE    )
GRAND RONDE COMMUNITY OF      )
OREGON,                       )
                              )
     Plaintiff,               )
                              )
     v.                       )     Civil Action No. 11-284 (RWR)
                              )
KEN SALAZAR et al.,           )
                              )
     Defendants.              )
____________________________ )

                           MEMORANDUM ORDER

        The federal defendants have moved for voluntary remand and

stay of this litigation, arguing that the Department of the

Interior intends to carefully review certain documents that the

plaintiffs provided in connection with the pending summary

judgment briefing and to reconsider the initial reservation

gaming determination that plaintiffs challenge in the present

suit.    The federal defendants, along with the intervenor-

defendant have also moved for an extension or stay of the

briefing schedule.    According to the defendants, “DOI’s review of

the challenged decision could result in reversal of the initial

reservation determination,” which “could render moot or otherwise

resolve some or all of the Plaintiff’s claims.”    (Fed. Defs.’

Mot. for Voluntary Remand and Stay of the Litigation and Mem. in

Supp. Thereof (“Fed. Defs.’ Mot. Remand”) at 9.)    The Department

“proposes to review the initial reservation determination by
                                -2-

September 25, 2012,” by reviewing the administrative record and

the supplemental administrative record documents that include the

documents provided by the plaintiffs.   (Id. at 10.)   The federal

defendants propose to file a status report within 30 days of the

order to remand.   The intervenor-defendant, Cowlitz Indian Tribe,

does not oppose the federal defendants’ motion for voluntary

remand.   The plaintiffs, however, oppose the defendants’ motions,

arguing that the defendants have had adequate time to review all

relevant facts, that the plaintiffs’ claims may be resolved on

the basis of the threshold issue of the Secretary of the

Interior’s authority to issue the challenged decision, and that

the defendants plan to adopt a legally erroneous position based

on the additional factual material.

     Principles of judicial economy counsel in favor of affording

the federal defendants a reasonable opportunity to reconsider and

potentially rescind the challenged determination.   See Rohr

Industries v. Washington Metro Area Transit Auth., 720 F.2d 1319,

1325 (D.C. Cir. 1983) (“Courts are certainly empowered to delay

action where there is a likelihood that a related, though not

identically overlapping agency action may produce results that

will render the complex fact pattern simple, or the lengthy

proceeding short.”).   An extension will conserve judicial

resources, as well as those of the parties, by preventing

litigation that may be premature or moot.   The plaintiffs have

not articulated any prejudice to them that would result from a
                                -3-

limited delay to this end.   Neither a remand nor a stay, however,

is necessary to enable the federal defendants to review and

reconsider the determination.   Instead, the deadline for the

defendants to file oppositions to the plaintiffs’ summary

judgment motion will be extended.     Should the federal defendants

decide in the interim to rescind or otherwise alter their

determination, they shall file promptly a notice of such action.

Accordingly, it is hereby

     ORDERED that the Federal Defendants’ Motion for Voluntary

Remand and Stay of the Litigation [48] be, and hereby is, DENIED.

It is further

     ORDERED that the Federal Defendants’ and the Cowlitz Indian

Tribe’s Motions [49, 52] for Extension or Stay of Briefing

Schedule and Request for Expedited Consideration be, and hereby

are, GRANTED IN PART and DENIED IN PART.     The briefing schedule

is extended as follows: The defendants’ cross motions and

responses to the plaintiffs’ summary judgment motion shall be due

October 5, 2012, the plaintiffs’ replies and oppositions shall be

due November 5, 2012, and the defendants’ replies shall be due

November 26, 2012.   The request for a stay is denied.

     SIGNED this 29th day of August, 2012.


                                        /s/
                                RICHARD W. ROBERTS
                                United States District Judge